DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 9, 12, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "human power" and “diameter of a human head” in lines 2-3. It is unclear what is considered human power. “Human power” could potentially mean human with appropriate tools or a certain magnitude of force. It is unclear what is the “diameter of a human head”, as human head sizes are varied.
Claims 5, 7, 9, 12, 14, 16, and 18 are rejected due to their dependency on the rejected claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruntz et al. (US 7390051).
Regarding claim 1, Bruntz et al. discloses a vehicle (Fig. 4) comprising a partition member (272 in Fig. 4-5) that divides a front or rear windshield into an upper windshield (254 in Fig. 5) and a lower windshield (260 in Fig. 5), wherein a fragility of the upper windshield is different from a fragility of the lower windshield (Fig. 4-5, different due to the tint on upper windshield).
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 4773695), hereinafter Jones.
Regard claim 1, Jones discloses a vehicle (Fig. 1) comprising a partition member (13 in Fig. 1) that divides a front or rear windshield into an upper windshield (11 in Fig. 1) and a lower windshield (12 in Fig. 1), wherein a fragility of the upper windshield is different from a fragility of the lower windshield (Fig. 1, larger and thus heavier upper windshield is more likely to break).
Regard claim 2, Jones discloses the vehicle according to claim 1, wherein the upper windshield is more fragile than the lower windshield (Fig. 1, larger and thus heavier upper windshield is more likely to break).
Regard claim 3, Jones discloses the vehicle according to claim 2, wherein the upper windshield is sufficiently fragile as to be breakable by human power (Col. 2 lines 46-49, human is capable of breaking the materials disclosed) and has a width in an upward and downward direction larger than a diameter of a human head (Fig. 10, upper windshield is sufficiently large for a human head to pass through).
Regard claim 10, Jones discloses the vehicle according to claim 1, wherein the upper windshield is higher in light transmittance than the lower windshield (Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regard claim 11, Jones discloses the vehicle according to claim 2, wherein the upper windshield is higher in light transmittance than the lower windshield (Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regard claim 12, Jones discloses the vehicle according to claim 3, wherein the upper windshield is higher in light transmittance than the lower windshield (Fig. 1, more light is transmitting through the upper windshield since it has larger area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Regarding claim 4, Jones discloses the vehicle according to claim 2, wherein the upper windshield and the lower windshield can be made of glass or polycarbonate (Jones, Col. 2 lines 46-49).
Regarding claim 5, Jones discloses the vehicle according to claim 3, wherein the upper windshield and the lower windshield can be made of glass or polycarbonate (Jones, Col. 2 lines 46-49).
Regarding claim 13, Jones discloses part of the vehicle according to claim 4, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regarding claim 14, Jones discloses part of the vehicle according to claim 5, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Jones fails to disclose the upper windshield is made of glass, and the lower windshield is made of polycarbonate or has a laminated glass structure as recited in claims 4 and 5.
However, Jones teaches the panels can be made of glass or polycarbonate (Jones, Col. 2 lines 46-49).
It would have been obvious for a person of ordinary skill in the art to try an upper panel made of glass and a lower panel made of polycarbonate before the earliest effective filing date of the claimed invention, where both materials have been known and finite, in order to replace a broken lower glass windshield with polycarbonate windshield.
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 2-5 above, and further in view of Moskos et al. (US 6902220), hereinafter Moskos.
Regarding claim 6, Jones discloses the vehicle according to claim 2.
Regarding claim 7, Jones discloses the vehicle according to claim 3.
Regarding claim 8, Jones teaches the vehicle according to claim 4.
Regarding claim 9, Jones teaches the vehicle according to claim 5.
Regarding claim 15, Jones discloses part of the vehicle according to claim 6, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regarding claim 16, Jones discloses part of the vehicle according to claim 7, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regarding claim 17, Jones teaches part of the vehicle according to claim 8, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Regarding claim 18, Jones teaches part of the vehicle according to claim 9, wherein the upper windshield is higher in light transmittance than the lower windshield (Jones, Fig. 1, more light is transmitting through the upper windshield since it has larger area).
Jones fails to disclose a door provided only on one side of the vehicle as recited in claims 6-9.
However, Moskos teaches a door (Moskos, right door 50 in Fig. 3) provided only on one side (Moskos, Fig. 3, right door is only on right side) of the vehicle.
Moskos is considered to be analogous art because it is in the same field of gold cart as Jones. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Jones to incorporate the teachings of Moskos and have a door on the vehicle. Doing so provides protection to the passenger while driving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose relevant inventions. Toshinori (JP S63242712) discloses windshield partition member. Menegazzo (US 5679417) and Kunert et al. (US 3427770) disclose windshield with varying fragility portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612

/JASON S MORROW/              Primary Examiner, Art Unit 3612